COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of P.M. & E.M., Children

Appellate case number:   01-22-00753-CV

Trial court case number: 2021-01374J

Trial court:             313th District Court of Harris County

         On November 23, 2022, Appellant M.M. filed an Unopposed Motion for Extension of
Time to File Appellate Brief, requesting an extension until December 13, 2022 to file her brief.
Also on November 23, 2022, Appellant J.S.M.R. a/k/a J.M. filed an Unopposed First Motion for
Extension of Time to File Appellant’s Brief, requesting an extension until December 9, 2022 to
file his brief. Both briefs were due November 23, 2022.
       We grant both motions. Both briefs are due December 13, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 1, 2022